DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 08/31/2022, in which claims 1, 3-4, 7, 10, 12, 13 were amended, claims 5-6, 9 and 16-17 were cancelled, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. 20060033133) in view of Whig et al. (US Pub. 20110244599), Liu et al. (US Pat. 9960129), hereafter Liu129, Liang et al. (US Pat. 9633946) and Siddiqui et al. (US Pub. 20060162261).
Regarding claims 1, 3, 4, Liu et al. discloses in Fig. 3a-3e a method of fabricating an integrated circuit device, comprising: 
depositing a first dielectric material above a substrate [305] to form a layer of the first dielectric material [310][Fig. 3a, paragraph [0025], lines 3-7]; 
forming a first trench [315] through at least the layer of the first dielectric material [310][paragraph [0026]]; 
depositing a ferromagnetic material in the first trench [315] and on an exposed surface of the layer of the first dielectric material [310] to form a layer of the ferromagnetic material [320][Fig. 3b, paragraph [0028]; 
etching the layer of the ferromagnetic material [320] from the layer of the first dielectric material [310] to form a flux guide [330 and 335] comprising the layer of ferromagnetic material, wherein the flux guide [330 and 335] comprises a pattern of the layer of the ferromagnetic material [320] in at least a shape [Fig. 3c, paragraph [0029]][the structure [330 and 335] of Liu is formed of ferromagnetic material [320], thus structure [330 and 335] is a flux guide as claimed]; 
depositing a second dielectric material [dielectric material for forming layers 340, 345] on the flux guide [330 and 335] and the exposed surface of the layer of the first dielectric material [310] to form a layer of the second dielectric material [Fig. 3d, paragraph [0032]];
starting polishing of an exposed surface of the layer of the second dielectric material [dielectric layer for forming 340 and 345] by subjecting the exposed surface of the layer of the second dielectric material [dielectric layer for forming 340 and 345] to a first chemical mechanical polishing (CMP) process and stopping the polishing by stopping the first chemical mechanical polishing (CMP) process once the layer of the first dielectric material [310] on which the layer of the ferromagnetic material is deposited is exposed [Fig. 3d, paragraph [0029], paragraph [0032], [0034]]; and
depositing an electrically conductive material in the first trench [315] to form a layer of electrically conductive material [350] [Fig. 3e, paragraph [0036]];
removing a portion of the electrically conductive material deposited on a top surface of the layer of the first dielectric material [310] by subjecting the portion of the electrically conductive material to a second CMP process [paragraph [0036]-[0037]]; 
wherein the step of etching the layer of the ferromagnetic material includes etching the deposited ferromagnetic material to form the flux guide [330 and 335] on a sidewall of the first trench [315].
Liu fails to disclose 
forming a second trench through at least the first dielectric material; and
depositing the electrically conductive material in the first trench and the second trench to form the layer of electrically conductive material after the step of forming the second trench.
Whig et al. discloses in Fig. 4, paragraph [0033]-[0040]
forming a second trench [222] through at least the first dielectric material [206]; and
depositing the electrically conductive material [226] in the first trench [208] and the second trench [222] to form the layer of electrically conductive material after the step of forming the second trench [222].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Whig et al. into the method of Liu to include forming a second trench through at least the first dielectric material; and depositing the electrically conductive material in the first trench and the second trench to form the layer of electrically conductive material after the step of forming the second trench. The ordinary artisan would have been motivated to modify Liu in the above manner for the purpose of forming integrated structure comprising flux guide and conductive via for electrical connecting with upper device features paragraph [0035], [0037] of Whig et al.]. 
Liu et al. fails to disclose 
etching the ferromagnetic material to form the flux guide comprising the layer of the ferromagnetic material having an angled surface that affects a performance of the flux guide;
the layer of the second dielectric material having an angled surface corresponding to the angled surface of the layer of the ferromagnetic material;
stopping the polishing by stopping the first CMP process once the angled surface of the layer of the ferromagnetic material and the angled surface of the layer of the second dielectric material are removed;
wherein the step of etching the layer of the ferromagnetic material includes etching the deposited ferromagnetic material to form the flux guide with the angled surface positioned proximate an opening of the first trench.
However, Liu et al. discloses in paragraph [0029], that “one or more isotropic and/or anisotropic etching processes may be performed to define the magnetic MRAM stack layers 330, 335.” Liu further shows that the flux guide having a shape of a spacer.
Liang et al. discloses in Fig. 5-Fig. 9
etching a layer of a first material from a layer of the dielectric material [14 and 16] or [14] to form a spacer comprising the layer of the first material [20] having an angled surface [Fig. 5]; 
the layer of the second material [a liner of fluorine free W] having an angled surface corresponding to the angled surface of the layer of the first material [20][the liner disclosed in column 4, lines 49-53 that is formed on the layer 20 in Fig. 5 would have an angled surface];
stopping the polishing by stopping the first CMP process once the angled surface of the layer of the first material [20] and the angled surface of the layer of the second material [a liner of fluorine free W or layer 32] are removed and the layer of the first dielectric material [14 and 16] on which the layer of the first material is deposited is exposed [Fig. 6, Fig. 8].
wherein the step of etching the layer of the first material includes etching the deposited first material to form the spacer [20] on a sidewall of the first trench with the angled surface positioned proximate an opening of the first trench [Fig. 5].
For further provide support evidence that it is a known technique for reducing chance of pinch off leading to voids inside the contact trench by forming a layer of a first material having an angled surface positioned proximate an opening of the trench, Liu129 is cited. 
Liu129 discloses in Fig. 9C-Fig. 9F
etching a layer of a first material from a layer of the dielectric layer [161, 114, 121] to form a spacer comprising the layer of the first material [160B’] having an angled surface [Fig. 9D]; 
the layer of the second material [113] having an angled surface corresponding to the angled surface of the layer of the first material [160B’];
stopping the polishing by stopping the CMP process once the angled surface of the layer of the first material [160B’] and the angled surface of the layer of the second material [113] are removed and the layer of the dielectric material [161, 114, 121] on which the layer of the first material [160B’] is deposited is exposed [Fig. 9F];
wherein the step of etching the layer of the first material includes etching the deposited first material to form the spacer [160B’] on a sidewall of the first trench with the angled surface positioned proximate an opening of the first trench [Fig. 9D]
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liang et al. and Liu129 into the method of Liu et al. to include etching the ferromagnetic material to form the flux guide comprising the layer of the ferromagnetic material having an angled surface that affects a performance of the flux guide; the layer of the second dielectric material having an angled surface corresponding to the angled surface of the layer of the ferromagnetic material; stopping the polishing by stopping the first CMP process once the angled surface of the layer of the ferromagnetic material and the angled surface of the layer of the second dielectric material are removed; wherein the step of etching the layer of the ferromagnetic material includes etching the deposited ferromagnetic material to form the flux guide with the angled surface positioned proximate an opening of the first trench. The ordinary artisan would have been motivated to modify Liu et al. in the above manner for the purpose of providing suitable process for modifying surface features of an earlier-deposited ferromagnetic material to allow for better coverage of material within the trench during a subsequent deposition(s), especially when the trench has sub-micron dimension due to microminiaturization [column 9, lines 7-18 of Liu129; column 4, lines 37-45 of Liang et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).   
Liu fails to explicitly discloses 
the first CMP process is an oxide-CMP;
the second CMP process is a metal-CMP or copper-CMP.
Liu et al. discloses in paragraph [0032] that the first CMP must be able to remove portions of both the dielectric material layer and the magnetic material layer “a planarizing process may remove portions of both the dielectric material layer and the magnetic material layer to expose the material layer 310.” Liu further discloses in paragraph [0034] that the dielectric material layer comprises oxides. Liu et al. discloses in paragraph [0036]-[0037] that electrically conductive material [350] comprises metal and is removed by CMP.
Siddiqui et al. discloses in paragraph [0006] oxide CMP is utilized to achieve planarization of oxide dielectric layers and metal CMP is utilized to achieve planarization of metal layers. Thus, it would be obvious to select oxide-CMP based on its suitability for use as the first CMP process to remove material of the dielectric material layer comprises oxides in the device of Liu et al. And, it would be obvious to select metal-CMP based on its suitability for use as the second CMP process to remove the electrically conductive material in the device of Liu et al.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Siddiqui et al. into the method of Liu et al. to include the first CMP process is an oxide-CMP; the second CMP process is a metal-CMP. The ordinary artisan would have been motivated to modify Liu et al. in the above manner for the purpose of providing suitable CMP process to remove material of the dielectric material layer comprises oxides and to remove the electrically conductive material [paragraph [0006] of Siddiqui et al.]. 
In addition, paragraph [0018] of the original specification admitted that “Magnetic field sensor 100 is fabricated using conventional processes used in semiconductor processing.” Thus, absent unexpected results, it would have been obvious to try any one of the known CMP methods to yield a CMP method suitable for removing oxide material and/or metal material with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Consequently, the combination of Liu et al., Siddiqui et al., Liu129 and Liang et al. would suggest every limitation of claim 1 including the limitation of “a flux guide comprising the ferromagnetic material having an angled surface that affects a performance of the flux guide” and “subjecting the surface of the first dielectric layer to an oxide- chemical mechanical polishing (CMP) process and stopping the polishing by stopping the oxide-CMP process once the angled surface of the ferromagnetic material and the angled surface of the second dielectric material are removed, thereby more effectively removing the angled surface of the flux guide than by a metal-CMP process.”

Regarding claims 2, 14, 15, Liu et al. further discloses in paragraph [0028] wherein the ferromagnetic material [320] is an alloy including one or more of nickel, iron, cobalt, or boron [NiFe, NiFeCo, CoFe, Fe, Co, Ni, alloys or compounds thereof];
wherein the ferromagnetic material [320] is one of a nickel- iron alloy or a cobalt-iron-boron alloy [NiFe, NiFeCo];
wherein the ferromagnetic material [320] is an alloy including nickel and iron [NiFe, NiFeCo].
Whig et al. also discloses in paragraph [0033] 
wherein the ferromagnetic material [212] or [ 256] is an alloy including one or more of nickel, iron, cobalt, or boron [NiFe, NiFeCo];
wherein the ferromagnetic material [212] or [ 256] is one of a nickel- iron alloy or a cobalt-iron-boron alloy [NiFe, NiFeCo];
wherein the ferromagnetic material [212] or [ 256] is an alloy including nickel and iron [NiFe, NiFeCo].

Regarding claims 7 and 18, Liu et al. discloses in Fig. 3c, Fig. 3d, paragraph [0027] 
wherein the step of etching the ferromagnetic material [320] to form the flux guide [330 and 335] includes removing the deposited ferromagnetic material [320] from a base of the first trench to form the flux guide [330 and 335] having a thickness between 3 to 150 nm on a sidewall of the first trench [3-20nm];
wherein the step of etching the ferromagnetic material [320] includes forming the flux guide [330 and 335] having a thickness between 3 to 150 nm [3-20nm] on the sidewall of the first trench.

Regarding claims 10 and 19, Liu et al. fails to disclose wherein depositing the electrically conductive material includes depositing copper in the first trench and the second trench.
However, Liu et al. discloses in Fig. 5, Fig. 6, paragraph [0048] and paragraph [0052] wherein depositing the electrically conductive material [580 or 680] includes any electrically conductive materials.  
Whig discloses in Fig. 4, Fig. 8, paragraph [0035], paragraph [0040]
wherein depositing the electrically conductive material [226] or [282] includes depositing copper in the first trench [208] or [252] and the second trench [222 or 224] or [272 or 274].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Whig into the method of Liu et al. to include wherein depositing the electrically conductive material includes depositing copper in the first trench and the second trench. The ordinary artisan would have been motivated to modify Liu in the above manner for the purpose of providing suitable material of the electrically conductive material as needed to form conductive line to interconnect the MRAM stacks [paragraph [0035] of Whig and paragraph [0048] and paragraph [0052] of Liu et al.].

Regarding claims 11 and 20, Whig et al. further discloses in paragraph [0021], [0033], 0039] wherein the integrated circuit is a magnetic field sensor.
Thus, the combination of Liu and Whig discloses limitation of claims 11 and 20. 

Regarding claims 12 and 13, Liu et al. discloses in Fig. 3a-3e a method of fabricating an integrated circuit device, comprising: 
depositing a first dielectric material above a substrate [305] to form a layer of the first dielectric material [310] [Fig. 3a, paragraph [0025], lines 3-7]; 
forming a first trench [315] through at least the layer of the first dielectric material [310][paragraph [0026]]; 
depositing a ferromagnetic material in the first trench [315] and on an exposed surface of the layer of the first dielectric material [310] to form a layer of the ferromagnetic material [320] [Fig. 3b, paragraph [0028]; 
etching the layer of the ferromagnetic material [320] to remove the deposited ferromagnetic material [320] from the layer of the first dielectric material [310] and from a base of the first trench [315] to form a flux guide [330 and 335] on a sidewall of the first trench [315], the flux guide [330 and 335] comprising the layer of the ferromagnetic material [320], wherein the flux guide [330 and 335] comprises a pattern of the layer of the ferromagnetic material [320] in at least a shape [Fig. 3c, paragraph [0029]][the structure [330 and 335] of Liu is formed of ferromagnetic material [320] as claimed, thus structure [330 and 335] is equivalent to the claimed flux guide]; 
depositing a second dielectric material [dielectric material for forming layers 340, 345] on the flux guide [330 and 335] and the exposed surface of the layer of the first dielectric material [310] to form a layer of the second dielectric material [Fig. 3d, paragraph [0032]];
starting polishing an exposed surface of the layer of the second dielectric material [layer of dielectric material for forming layers 340, 345] by subjecting the exposed surface of the layer of the second dielectric material [layer of dielectric material for forming layers 340, 345] to a first chemical mechanical polishing (CMP) process and stopping the polishing by stopping the first chemical mechanical polishing (CMP) process once the layer of the first dielectric material [310] on which the layer of the ferromagnetic material [320] is deposited is exposed [Fig. 3d, paragraph [0029], paragraph [0032], [0034]]; and
depositing an electrically conductive material in the first trench [315] to form a layer of electrically conductive material [350][Fig. 3e, paragraph [0036]];
removing a portion of the electrically conductive material [350] deposited on a top surface of the layer of the first dielectric material [310] by subjecting the portion of the electrically conductive material [350] to a second CMP process [paragraph [0036]-[0037]]. 
Liu fails to disclose 
forming a second trench through at least the first dielectric material; and
depositing the electrically conductive material in the first trench and the second trench after the step of forming the second trench.
Whig et al. discloses in Fig. 4, paragraph [0033]-[0040]
forming a second trench [222] through at least the first dielectric material [206]; and
depositing the electrically conductive material [226] in the first trench [208] and the second trench [222] after the step of forming the second trench [222].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Whig et al. into the method of Liu to include forming a second trench through at least the first dielectric material; and depositing the electrically conductive material in the first trench and the second trench after the step of forming the second trench. The ordinary artisan would have been motivated to modify Liu in the above manner for the purpose of forming integrated structure comprising flux guide and conductive via for electrical connecting with another device features paragraph [0035], [0037] of Whig et al.]. 
Liu et al. fails to disclose 
etching the ferromagnetic material to form the flux guide comprising the ferromagnetic material having an angled surface proximate an opening of the first trench;
the layer of the second dielectric material having an angled surface corresponding to the angled surface of the ferromagnetic material;
stopping the polishing by stopping the first CMP process once the angled surface of the flux guide and the angled surface of the second dielectric material are removed.
Liu et al. fails to disclose 
the flux guide comprising the layer of the ferromagnetic material having an angled surface proximate an opening of the first trench, wherein the angled surface of the layer of the ferromagnetic material affects a performance of the flux guide;
the layer of the second dielectric material having an angled surface corresponding to the angled surface of the layer of the ferromagnetic material;
stopping the polishing by stopping the first CMP process once the angled surface of the layer of the ferromagnetic material and the angled surface of the layer of the second dielectric material are removed.
However, Liu et al. discloses in paragraph [0029], that “one or more isotropic and/or anisotropic etching processes may be performed to define the magnetic MRAM stack layers 330, 335.” Liu et al. further discloses the flux guide having shape of a spacer.
Liang et al. discloses in Fig. 5-Fig. 9
etching a layer of a first material from a layer of the dielectric material [14 and 16] to form a spacer comprising the layer of the first material [20] having an angled surface proximate an opening of the first trench [Fig. 5]; 
the layer of the second material [a liner of fluorine free W] having an angled surface corresponding to the angled surface of the layer of the first material [20][the liner disclosed in column 4, lines 49-53 that is formed on the layer 20 in Fig. 5 would have an angled surface];
stopping the polishing by stopping the CMP process once the angled surface of the layer of the first material [20] and the angled surface of the layer of the second material [a liner of fluorine free W or layer 32] are removed [Fig. 6, Fig. 8].
For further provide support evidence that it is a known technique for reducing chance of pinch off leading to voids inside the contact trench by forming a layer of a first material having an angled surface positioned proximate an opening of the trench, Liu129 is cited. 
Liu129 discloses in Fig. 9C-Fig. 9F
etching a layer of a first material from a layer of the dielectric layer [161, 114, 121] to form a spacer comprising the layer of the first material [160B’] having an angled surface positioned proximate an opening of the first trench [Fig. 9D]; 
the layer of the second material [113] having an angled surface corresponding to the angled surface of the layer of the first material [160B’];
stopping the polishing by stopping the CMP process once the angled surface of the layer of the first material [160B’] and the angled surface of the layer of the second material [113] are removed and the layer of the dielectric material [161, 114, 121] on which the layer of the first material [160B’] is deposited is exposed [Fig. 9F].
Combination of Liang et al. and Liu129 and Liu et al. would result to “the flux guide comprising the layer of the ferromagnetic material having an angled surface proximate an opening of the first trench, the angled surface of the layer of the ferromagnetic material affects a performance of the flux guide.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liang et al. and Liu129 into the method of Liu et al. to include etching the ferromagnetic material to form the flux guide comprising the layer of the ferromagnetic material having an angled surface proximate an opening of the first trench, the angled surface of the layer of the ferromagnetic material affects a performance of the flux guide; the layer of the second dielectric material having an angled surface corresponding to the angled surface of the layer of the ferromagnetic material; stopping the polishing by stopping the first CMP process once the angled surface of the layer of the ferromagnetic material and the angled surface of the layer of the second dielectric material are removed. The ordinary artisan would have been motivated to modify Liu et al. in the above manner for the purpose of providing suitable process for modifying surface features of an earlier-deposited ferromagnetic material to allow for better coverage of material within the trench during a subsequent deposition(s), especially when the trench has sub-micron dimension due to microminiaturization [column 9, lines 7-18 of Liu129; column 4, lines 37-45 of Liang et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).   
Liu fails to explicitly discloses 
the first CMP process is an oxide-CMP;
the second CMP process is a metal-CMP or copper-CMP.
Liu et al. discloses in paragraph [0032] that the first CMP must be able to remove portions of both the dielectric material layer and the magnetic material layer “a planarizing process may remove portions of both the dielectric material layer and the magnetic material layer to expose the material layer 310.” Liu further discloses in paragraph [0034] that the dielectric material layer comprises oxides. Liu et al. discloses in paragraph [0036]-[0037] that electrically conductive material [350] comprises metal and is removed by CMP.
Siddiqui et al. discloses in paragraph [0006] oxide CMP is utilized to achieve planarization of oxide dielectric layers and metal CMP is utilized to achieve planarization of metal layers. Thus, it would be obvious to select oxide-CMP based on its suitability for use as the first CMP process to remove material of the dielectric material layer comprises oxides in the device of Liu et al. And, it would be obvious to select metal-CMP based on its suitability for use as the second CMP process to remove the electrically conductive material in the device of Liu et al.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Siddiqui et al. into the method of Liu et al. to include the first CMP process is an oxide-CMP; the second CMP process is a metal-CMP. The ordinary artisan would have been motivated to modify Liu et al. in the above manner for the purpose of providing suitable CMP process to remove material of the dielectric material layer comprises oxides and to remove the electrically conductive material [paragraph [0006] of Siddiqui et al.]. 
In addition, paragraph [0018] of the original specification admitted that “Magnetic field sensor 100 is fabricated using conventional processes used in semiconductor processing.” Thus, absent unexpected results, it would have been obvious to try any one of the known CMP methods to yield a CMP method suitable for removing oxide material and/or metal material with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Consequently, the combination of Liu et al., Siddiqui et al., Liu129 and Liang would suggest every limitation of claim 1 including the limitation of “a flux guide comprising the ferromagnetic material having an angled surface that affects a performance of the flux guide” and “subjecting the surface of the first dielectric layer to an oxide- chemical mechanical polishing (CMP) process and stopping the polishing by stopping the oxide-CMP process once the angled surface of the ferromagnetic material and the angled surface of the second dielectric material are removed, thereby more effectively removing the angled surface of the flux guide than by a metal-CMP process.”

Regarding claim 18, Whig discloses
wherein the step of forming a trench [208] or [252] includes forming a trench having a width and a depth;
wherein the step of etching the ferromagnetic material [212] or [ 256] includes forming the flux guide [214] or [258] having a thickness on the sidewall of the first trench [208] or [252].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. 20060033133) in view of Whig et al. (US Pub. 20110244599), Liang et al. (US Pat. 9633946), Liu et al. (US Pat. 9960129), hereafter Liu129, and Siddiqui et al. (US Pub. 20060162261) as applied to claim 1 above and further in view of Paci et al. (US Pub. 20140159717) and Mather et al. (US Pub. 20160320460).
Regarding claim 8, Liu discloses in paragraph [0036] wherein the step of forming a trench includes forming a trench having a depth between 0.3-2.0 µm [the thickness of layer 310 is from 0.05 µm -1 µm].
Liu et al. fails to disclose the trench having a width between 0.15-1.0µm.
 Paci discloses in Fig. 7, Fig. 16B, paragraph [0054] 
the trench having a width of 1.0µm. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Paci into the method of Liu et al. to provide suitable dimension of the trench width.
Applicant does not show any criticality of the claimed range. Per MPEP 2144.05 (I), “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)” and “In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.)”. Consequently, the claimed range is obvious over the trench width disclosed by Paci.
Further, Mather et al. discloses in Fig. 8A-8C, the trench width can be adjusted. Mather et al. discloses in paragraph [0010], it is desired to provide an optimal trench width. Therefore, it would have been obvious to modify Liu et al. to provide the trench having a width between 0.15-1.0µm. The ordinary artisan would have been motivated to modify Liu et al. in the manner set forth above for at least the purpose of optimization and routine experimentation to provide optimal dimension for the trench. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-8, 10-15,18-20 have been considered but are moot in view of the new ground of rejection.
In addition, Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated in the rejection above, Liu et al. discloses stopping the polishing by stopping the first CMP process once the top surface of the layer of the ferromagnetic material and the top surface of the layer of the second dielectric material are removed and the layer of the first dielectric material on which the layer of the ferromagnetic material is deposited is exposed. Liang et al. discloses in Fig. 6 and Fig. 8, “stopping the polishing by stopping the first CMP process once the angled surfaces are removed and the layer of the first dielectric material on which the layer of the first material is deposited is exposed. The combination of Liang et al., Liu129, Liu et al. and Siddiqui et al. would result to “stopping the polishing by stopping the CMP process once the angled surface of the layer of the ferromagnetic material and the angled surface of the layer of the second dielectric material are removed and the layer of the first dielectric material on which the layer of the ferromagnetic material is deposited is exposed.”
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822